133 Ga. App. 10 (1974)
209 S.E.2d 706
FLUELLEN
v.
THE STATE.
49756.
Court of Appeals of Georgia.
Submitted October 2, 1974.
Decided October 11, 1974.
Jay Wm. Fitt, for appellant.
E. Mullins Whisnant, District Attorney, for appellee.
PANNELL, Presiding Judge.
Defendant was indicted, tried and convicted of theft by taking. His appeal complains only of the overruling of his motion to suppress certain evidence which was discovered in his automobile after its impoundment by the police upon his arrest on a contempt of court warrant while he was operating the automobile. The evidence was discovered in the process of making inventory of its contents, according to police regulations where cars are impounded. Held:
1. As to the legality of the search resulting in the discovery of the contraband items taken in the alleged theft, this case is controlled adversely to appellant by Denson v. State, 128 Ga. App. 456 (197 SE2d 156); Lee v. State, 129 Ga. App. 82 (198 SE2d 720).
2. Further, the failure of the appellant to object to the evidence at the time of its introduction upon the trial was a waiver of any illegal search and seizure. Jackson v. State, 108 Ga. App. 529, 530 (133 SE2d 436).
Judgment affirmed. Evans and Webb, JJ., concur.